DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR1020180067516, filed on 6/12/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Asahina (US 2003/0027044 A1).
	Regarding Claim 1, Asahina discloses a battery module [Figs. 3A-4B] comprising:
a plurality of unit cells 1, each comprising a case 3 and an electrode terminal (bolt 23) protruding from the case (i.e., the bolt 23 is in electrical contact with collector member 16 via metal connector 18); and
a bus bar (externally connection plates 28 in electrical connect to join adjacent modules) which electrically connects any pair of unit cells among the plurality of unit cells,
wherein the bus bar comprises:
a terminal coupler (fitting portion 29) which is inserted between respective electrode terminals of the pair of unit cells; and
a case coupler (connecting portion 30) which is inserted between respective cases of the pair of unit cells [pars. 0038-43; Figs. 3A-4B].
Regarding Claim 2, Asahina discloses wherein the electrode terminal and the case have a same polarity (i.e., collector member 16 is in electrical contact with bolt 23 and further constitutes part of the partition wall between adjacent cells) [par. 0043].
Regarding Claim 3, Asahina discloses wherein
the unit cells are arranged along a width direction of the cases,
the terminal coupler is extended along an arrangement direction of the plurality of unit cells, and both end portions of the terminal coupler are in contact with respective electrode terminals of the pair of unit cells, and

Regarding Claim 6, Asahina discloses wherein the case coupler has an internal space to accommodate a separation distance change of the pair of unit cells [pars. 0040-42; Fig. 4B].
Regarding Claim 7, Asahina discloses wherein the terminal coupler and the case coupler are formed by bending a single conductive member, and both surfaces of the bus bar are open along a longitudinal direction of the case [Figs. 3A-4B].
Regarding Claim 8, Asahina discloses wherein the case coupler is extended from the terminal coupler, and an end portion of the case coupler is open such that the internal space is exposed to the outside [Fig. 4B].
	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi (US 2015/0221921 A1 – see IDS).
	Regarding Claim 1, Choi discloses a battery module 100 comprising:
a plurality of unit cells 10, each comprising a case and an electrode terminal 11/22 protruding from the case; and 
a bus bar (bus bar module 100) which electrically connects any pair of unit cells among the plurality of unit cells,
wherein the bus bar comprises:
a terminal coupler (busbar 110) which is inserted between respective electrode terminals (i.e., into grooves 11-1 and 22-1, respectively) of the pair of unit cells; and
a case coupler (insulating portion 120 including spacer 126) which is inserted between respective cases of the pair of unit cells [pars. 0039-41,0045-46,0052-57,0072,0076-78; Figs. 1-7].
Regarding Claim 3, Choi discloses wherein
the unit cells are arranged along a width direction of the cases,
the terminal coupler is extended along an arrangement direction of the plurality of unit cells, and both end portions of the terminal coupler are in contact with respective electrode terminals of the pair of unit cells, and
the case coupler is extended from the terminal coupler, and both surfaces of the case coupler are in contact with respective cases of the pair of unit cells [Figs. 1-7].
Regarding Claim 4, Choi discloses wherein
the electrode terminal has an insertion groove in a surface thereof facing the terminal coupler such that the terminal coupler is inserted into and coupled to the insertion groove,

the terminal coupler is slidable along a longitudinal direction of the case such that the terminal coupler is inserted into the insertion groove [pars. 0054-61; Figs. 2-6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 4 above, and further in view of Asahina (US 2003/0027044 A1).
Regarding Claim 5, Choi fails to disclose wherein the case has a stepped groove in a surface thereof facing the case coupler such that the case coupler is inserted into the stepped groove.  However, Asahina, from the same field of endeavor, discloses a battery module comprising:  a plurality of unit cells 1, each comprising a case 3 and an electrode terminal (bolt 23) protruding from the case (i.e., the bolt 23 is in electrical contact with collector member 16 via metal connector 18); and a bus bar (externally connection plates 28 in electrical connect to join adjacent modules) which electrically connects any pair 29) which is inserted between respective electrode terminals of the pair of unit cells, and a case coupler (connecting portion 30) which is inserted between respective cases of the pair of unit cells [Asahina – pars. 0038-43; Figs. 3A-4B].  Asahina further discloses wherein the case has a stepped groove in a surface thereof facing the case coupler such that the case coupler is inserted into the stepped groove [Asahina – Fig. 4A].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the configuration of Asahina to have modified the case of Choi, wherein the case has a stepped groove in a surface thereof facing the case coupler such that the case coupler is inserted into the stepped groove, as a well-known configuration in the art.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724